DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 are pending in the application.

Abstract
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
In line 2 of the abstract, --in-- should be inserted between “located at least partially” and “the housing”.

Drawings
The drawings are objected to because of the following informalities:
In Figs. 5A, 5B, and 5C, ref. no. “146” (on the right-hand side of Fig. 5A and 5B and on the left-hand side of Fig. 5C) should be changed to ref. no. --148-- since it refers to the “exterior surface 148”, rather than the “second end 146”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claims 2-5:  Each of these claims depends from one of claims 9, 10, or 12, which do not exist in the claim set.  For examination purposes for this Office Action only, the Examiner will interpret each of these claims as though these were amended as follows:
---2. The method of claim 1 , wherein the advancing of the cam carrier is caused by an actuator.--
--3. The method of claim 2 , wherein the backing of the cam carrier is caused by a biasing force between the cam carrier and the housing.--
---4. The method of claim 2 , wherein advancing the cam carrier from the disengaged position to the first location enables the cam to rotate perpendicularly to the central axis such that a length of the cam is transverse to the central axis.--
--5. The method of claim 4 , wherein advancing the cam carrier from the locked position to the second location enables the cam to rotate such that the length of the cam is generally orthogonal to the central axis.--
	Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Note Regarding Method Claims
Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleason (US Patent 5,803,688).
Re Claim 1:  Gleason discloses a method of locking and disengaging a driveshaft (for example, 134), comprising: 
providing a cam-locking system (100), comprising: 
a housing (comprising sleeve 114 and structure 180; see Figs. 1-3 and 10A-10C) having a first end (for example, the top end), an opposite second end (for example, the lower end), an interior surface extending from the first end to the second end, and a central axis; 
a cam carrier (128) located at least partially within the housing, the cam carrier being configured to translate relative to the housing along the central axis, wherein translation of the cam carrier is configured to cause translation of the driveshaft (134); and 
a cam (104) rotatably coupled to the cam carrier; 
advancing the cam carrier (128) along the central axis from a disengaged position (when toggle 104 is upright; see Fig. 10C) to a first location (for example, the intermediate position shown in phantom in Fig. 10C) ; 
backing the cam carrier (128) from the first location along the central axis until contact between the cam and the interior surface arrests the backing at a locked position (see Fig. 10B); 
advancing the cam carrier from the locked position (Fig. 10B) along the central axis to a second location (see Fig. 10A) past the first location; and 
backing the cam carrier from the second location (Fig. 10A) along the central axis past the locked position to the disengaged position (when toggle 104 is upright for removal; see Fig. 10C).
Re Claim 2, as best understood by the Examiner:  Gleason discloses a method, wherein the advancing of the cam carrier is caused by an actuator (108).
Re Claim 3, as best understood by the Examiner:  Gleason discloses a method, wherein the backing of the cam carrier is caused by a biasing force (for example, caused by rotation of nut 108) between the cam carrier and the housing.
Re Claim 4, as best understood by the Examiner:  Gleason discloses a method, wherein advancing the cam carrier from the disengaged position to the first location enables the cam (104) to rotate perpendicularly to the central axis such that a length of the cam is transverse to the central axis (from the upright position of the toggle in Fig. 10C to the intermediate position shown in phantom in Fig. 10C).
Re Claim 5, as best understood by the Examiner:  Gleason discloses a method, wherein advancing the cam carrier from the locked position (Fig. 10B) to the second location (Fig. 10A) enables the cam to rotate such that the length of the cam is generally orthogonal to the central axis (for example, at the point when toggle 104 first engages toggle rotation surface 124).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678